This is an action of replevin and is now before this court on a second writ of error from the district court of the sixth judicial district. The opinion of this court upon the first writ of error appears in 35 R.I. 156. In conformity with that opinion, the case was reinstated in said district court and the orders and judgments of that court, entered on the 23rd day of August, 1912, and on the 19th day of September, 1912, were vacated. These orders related to a further bond for $1,000, and to the dismissal of the case.
All this having been done, the defendants again moved in said district court for a further bond and a further bond was ordered in the sum of $400. This action of the said district court was taken against the objection of the plaintiff who claimed that the district court had no jurisdiction of the case, after the same was reinstated and the aforesaid orders vacated, other than to certify and transmit the same *Page 282 
to the Superior Court, a jury trial having been claimed on the return day of the writ.
We do not think that it was competent for the district court to entertain the defendants' motion and order a further bond. The order of the district court of the sixth judicial district entered upon the 18th day of February, 1913, ordering further bond in the sum of $400, is vacated and said court is directed to certify and transmit the case to the Superior Court in accordance with the plaintiff's claim for a jury trial. This is without prejudice to the defendants to move for a further bond in the Superior Court if they shall see fit to do so. The case is remitted to the district court for its action in accordance with this opinion.